  Case 3:18-cv-01145-X Document 298 Filed 08/21/20                    Page 1 of 9 PageID 9054




                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 TAMMY MOSLEY-LOVINGS,                            §
                                                  §
 Plaintiff,                                       §
                                                  §
 vs.                                              §   CIVIL ACTION NO. 3:18-cv-1145-X
                                                  §
 AT&T SERVICES, INC.,                             §
                                                  §
 Defendant.                                       §

                DEFENDANT AT&T SERVICES, INC.’S OBJECTIONS TO
                       COURT’S CHARGE TO THE JURY

       Defendant AT&T Services, Inc. (“AT&T”) respectfully submits the following objections

to the Court’s Charge to the Jury. AT&T incorporates its amended proposed jury instructions and

all authority cited therein (Dkt. 271) by reference as if cited fully herein.

                          AT&T’s Objections to the Court’s Jury Instructions

       Liability Instruction on Element One (Performed Uncompensated Work):

       AT&T objects to the Court’s instruction related to the first prong of Plaintiff’s claim—i.e.,

that Plaintiff must prove that she performed work for which she was not compensated. See Court’s

Charge to the Jury, at 10. This instruction is incomplete because it fails to instruct the jury that

Plaintiff’s estimate of overtime claimed to have been worked that is based solely on her own

recollection is insufficient to meet her burden of proof. See Kirk v. Invesco, Ltd., 700 F. App’x

334, 336–37 (5th Cir. 2017) (employee failed to establish the element where she relied on, among

other things, her testimony that she worked an average of 60 hours per week); Pittard v. Red River

Oilfield Servs., LLC, No. 4:15-CV-3753, 2017 WL 6498336, at *4 (S.D. Tex. Dec. 15, 2017)

(same where employee relied on, among other things, his testimony that he worked approximately

eight to ten hours of unpaid overtime per week); Harvill v. Westward Commc’ns, L.L.C., 433 F.3d


DEFENDANT’S OBJECTIONS TO THE COURT’S JURY CHARGE – PAGE 1
  Case 3:18-cv-01145-X Document 298 Filed 08/21/20                 Page 2 of 9 PageID 9055



428, 441 (5th Cir. 2005); (same where plaintiff pointed to her own recollection that she worked

210 hours of unpaid overtime); see also Ihegword v. Harris Cty. Hosp. Dist., 555 F. App’x 372,

375 (5th Cir. 2014) (“an unsubstantiated and speculative estimate of uncompensated overtime does

not constitute evidence sufficient to show the amount and extent of that work as a matter of just

and reasonable inference”) (rejecting an FLSA overtime claim where the employee’s only

evidence was her “unsubstantiated assertions speculated from memory . . . that she actually worked

overtime for which she was not compensated”); Fairchild v. All Am. Check Cashing, Inc., 815

F.3d 959, 965 (5th Cir. 2016) (employee failed to established FLSA overtime claim where her

“only evidence was her unsubstantiated testimony that she worked approximately ten hours of

overtime a week and was not paid overtime for this period”); see also Defendant’s Amended Jury

Instruction No. 14 (Dkt. 271), at 16.

       Liability Instruction on Element Three (Knowledge):

       AT&T objects to the Court’s instruction related to the third element of Plaintiff’s claim—

i.e., that Plaintiff must prove that AT&T knew or should have known that Plaintiff was performing

overtime work. See Court’s Charge to the Jury, at 9–11.

       The description of the third element on pages 9 and 10 of the Court’s Charge to the Jury—

i.e., that “AT&T knew or should have known that she was working more than 40 hours in that

week”—misstates the law because it fails to explain AT&T must know that that Plaintiff was

working more than 40 hours in a week without pay. See Harvill v. Westward Commc’ns, L.L.C.,

433 F.3d 428, 441 (5th Cir. 2005) (denying plaintiff’s overtime claim where she offered no

evidence that her employer “was aware that she worked overtime hours without compensation”)

(emphasis added).

       The knowledge instruction also is inadequate because it fails to state that Plaintiff has the

burden of proof on this element. See 5th Cir. Civil Jury Instr. § 11.24 (2014) (“To recover for


DEFENDANT’S OBJECTIONS TO THE COURT’S JURY CHARGE – PAGE 2
  Case 3:18-cv-01145-X Document 298 Filed 08/21/20                 Page 3 of 9 PageID 9056



overtime hours the employee claims he or she worked without proper compensation, the employee

must demonstrate that the employer ‘had knowledge, actual or constructive, that he was working

overtime.’” (quoting Newton v. City of Henderson, 47 F.3d 746, 748 (5th Cir. 1995)); Von

Friewalde v. Boeing Aerospace Operations, Inc., 339 F. App’x 448, 455 (5th Cir. 2009) (plaintiff

must prove that “the employer had either actual or constructive knowledge that [s]he was working

overtime” without pay); Harvill, 433 F.3d at 441; Garner v. Chevron Phillips Chem. Co., L.P.,

834 F. Supp. 2d 528, 544–46 (S.D. Tex. 2011) (citing Newton, 47 F.3d at 748); Nieddu v. Lifetime

Fitness, Inc., 38 F. Supp. 3d 849, 869 (S.D. Tex. 2014); see also Defendant’s Amended Jury

Instruction No. 16 (Dkt. 271), at 18.

       This instruction is incomplete because it fails to instruct the jury that an employee cannot

establish the knowledge element if the employee turned in time records that did not include time

worked beyond her shift, and the employee otherwise does not prove that the employer should

have known that she worked more time than claimed on her time records. See Final Jury Charge,

Valcho v. Dal. Cnty. Hospital Dist., 3:07-CV-1853-D (Dkt. No. 184) (N.D. Tex. Feb. 28, 2010)

(Fitzwater, C.J.) (“[I]f an employee turns in time records that do not include time worked through

meal breaks, and the employee does not prove that the employer should have known that she

employee worked more time than claimed on her time records, the employee has not proved that

she is entitled to compensation for working [beyond her shift]. The law provides that the employee

is estopped, that is, she is prevented, from claiming that she worked more than the time she claimed

in her time records.”); Uhler v. Galesi Mgmt. Corp., No. CIV.A.3:98-CV-0005-L, 1999 WL

20949, at *5 (N.D. Tex. Jan. 8, 1999); Novick v. Shipcom Wireless, Inc., No. 16-CV-0730, 2016

WL 9308201, at *6 (S.D. Tex. Nov. 22, 2016); see also Defendant’s Amended Jury Instruction

No. 16 (Dkt. 271), at 18.




DEFENDANT’S OBJECTIONS TO THE COURT’S JURY CHARGE – PAGE 3
  Case 3:18-cv-01145-X Document 298 Filed 08/21/20                 Page 4 of 9 PageID 9057



        Additionally, this instruction is incomplete because it fails to instruct the jury that, an

employer is entitled to set a process that employees must follow to report time; and, if an employer

establishes a reasonable process for an employee to report uncompensated work time, the employer

is not liable for non-payment if the employee fails to follow the established process. See Nieddu,

38 F. Supp. 3d at 863–64 (“if an employer establishes a reasonable process for an employee to

report uncompensated work time, the employer is not liable for non-payment if the employee fails

to follow the established process”); Fairchild, 815 F.3d at 964–65 (affirming judgment for

defendant where plaintiff sought “payment for the alleged overtime hours that she worked but did

not report”); Newton, 47 F.3d at 748–49 (rejecting unpaid overtime claim where defendant

“established specific procedures to be followed in order to receive payment for overtime,” and

plaintiff “ignored the procedures”); see also see also Defendant’s Amended Jury Instruction No.

17 (Dkt. 271), at 19; 5th Cir. Civil Jury Instr. § 11.24 (2014) (“When an employer has a policy that

an employee is not to work overtime without prior authorization, an employee cannot perform

overtime work without the employer’s knowledge and contrary to its instructions and then assert

a right to be paid.”).

        This instruction also is incomplete because it fails to instruct the jury that, when an

employee reports overtime on some occasions in accordance with the employer’s time-reporting

policy and is paid for that reported time, the employer is entitled to believe that the employee was

accurately reporting her overtime hours worked. See Uhler, 1999 WL 20949, at *5 (when an

employee sometimes reports overtime, the employer “is entitled to rely on the representations” the

employee made and is “permitted to assume that [the employee] was working no additional

overtime”); Novick, 2016 WL 9308201, at *6; see also Defendant’s Amended Jury Instruction No.

17 (Dkt. 271), at 19.




DEFENDANT’S OBJECTIONS TO THE COURT’S JURY CHARGE – PAGE 4
 Case 3:18-cv-01145-X Document 298 Filed 08/21/20                    Page 5 of 9 PageID 9058



       Finally, this instruction is incomplete because it fails to instruct the jury that an “exception

timekeeping” system—a system under which employees are presumptively paid for their

scheduled shifts and required to report any variances in actual time worked—is a lawful means of

tracking and paying overtime. See Newton, 47 F.3d at 748–49; Fairchild, 815 F.3d at 964–65; 29

C.F.R. §516.2(c); see also Defendant’s Amended Jury Instruction No. 18 (Dkt. 271), at 20.

       Damages Instruction (Recordkeeping and Mount Clemens Burden Shifting Framework):

       AT&T objects to the following portion of the Court’s damages instruction, which states:

       I have previously instructed you that plaintiff has the burden of proving the hours
       worked for which she was not properly compensated. When an employer’s records
       are inaccurate or inadequate, the employee may satisfy the burden by proving that
       she performed work that was improperly compensated and producing sufficient
       evidence to show the amount and extent of that work as a matter of just and
       reasonable inference. The burden then shifts to the employer to come forward with
       evidence of the precise amount of work performed or with evidence to negate the
       reasonableness of the inference to be drawn from the employee’s evidence. If
       AT&T fails to produce such evidence, you may determine the amount of
       uncompensated overtime work performed by Mosley-Lovings even though such
       amount may be an approximation. But to recover this amount, Mosley-Lovings
       must prove by a preponderance of the evidence a reasonable estimate of the amount
       and extent of the work for which she seeks pay.

Court’s Jury Charge at 13.

       This instruction—which relates to the FLSA’s recordkeeping requirements and the burden

shifting framework under Anderson v. Mount Clemens Pottery Co., 328 U.S. 680, 687–88

(1946)—should not have been included in the Court’s Charge to the Jury. This case has nothing

to do with the FLSA’s recordkeeping requirements. See 29 U.S.C. § 211(c). The Mount Clemens

burden shifting framework only applies when there is “[a] finding that the record-keeping

requirements of [the FLSA] were violated.” Acosta v. KDE Equine, LLC, 2018 WL 1573230, at

*3 n.2 (W.D. Ky. Mar. 30, 2018); see also, e.g., Edwards v. 4JLJ, LLC, 2017 WL 40363, at *1

(S.D. Tex. Jan. 4, 2017) (Mount Clemens applies “when an employer does not keep adequate time

records” under the FLSA and FLSA regulations); Santiago v. Saunders, 2015 WL 4454782, at *2


DEFENDANT’S OBJECTIONS TO THE COURT’S JURY CHARGE – PAGE 5
  Case 3:18-cv-01145-X Document 298 Filed 08/21/20                 Page 6 of 9 PageID 9059



(S.D. Fla. July 20, 2015) (“Because the Defendants did not maintain fully adequate employment

records for Mr. Santiago’s fixed schedule, the Court must consider whether Mr. Santiago produced

sufficient evidence to create an inference that he was improperly compensated for his work, while

recognizing the difficulty of recreating an employee's schedule years after the fact.”). The

rationale is that an employee should not be “penalize[d]” and an employer should not be rewarded

for “failure to keep proper records in conformity with his statutory duty”; to hold otherwise “would

allow the employer to keep the benefits of an employee’s labors without paying due

compensation.” Mt. Clemens, 328 U.S. at 687.

          Here, however, there is no evidence that AT&T violated the FLSA’s recordkeeping

requirement. Rather, the evidence shows the opposite—this is, AT&T has complied with the

FLSA’s recordkeeping requirements. An employer is entitled to set a process that employees must

follow to report overtime. An employer also has the right to require an employee to adhere to its

procedures for claiming overtime and to rely on such procedures in paying employees for overtime

when it is reported in compliance with that policy. Newton, 47 F.3d at 748–49; Fairchild, 815

F.3d at 964–65; Von Friewalde, 339 F. App’x at 459; Nieddu, 38 F. Supp. 3d at 855. When such

a policy is in place, an employee has a duty to notify her employer when she is working overtime.

Id. “If an employer establishes a reasonable process for an employee to report uncompensated

work time, the employer is not liable for non-payment if the employee fails to follow the

established process.” Nieddu, 38 F. Supp. 3d at 863–64. And exception timekeeping policies are

a lawful means of tracking and paying overtime. Fairchild, 815 F.3d at 964–65; Newton, 47 F.3d

at 748.

          AT&T tracked and paid overtime through a lawful exception time reporting policy similar

to those in Fairchild and Newton. Under AT&T’s clear policy, employees were to report, and




DEFENDANT’S OBJECTIONS TO THE COURT’S JURY CHARGE – PAGE 6
  Case 3:18-cv-01145-X Document 298 Filed 08/21/20                   Page 7 of 9 PageID 9060



AT&T paid, all overtime worked, explicitly including any extra time worked “after scheduled

hours” and “during lunch periods.” See Reporting Time Worked Policy (Tr. Ex. D-030). Plaintiff

knew of her duty to report any unscheduled time, knew how to do so, and reported such time on

many occasions. See Tr. Ex. D-001; Tr. Transcript 501:22–502:04. As such, AT&T had a right

to require Plaintiff to report her unscheduled work according to its lawful timekeeping system and

the right to assume that she was following those procedures, given that—at least at times—she

admittedly did so. Plaintiff cannot show that AT&T’s records were inaccurate (thus violating the

FLSA’s recordkeeping requirements) because she failed to report overtime on some occasions, as

required by AT&T’s timekeeping policy. In other words, an employee cannot “profit from her

own wrong in furnishing false data to the employer.” Brumbelow v. Quality Mills, Inc., 462 F.2d

1324, 1327 (5th Cir. 1972). Because there is no evidence that AT&T failed to comply with the

FLSA’s recordkeeping requirements, an instruction about recordkeeping and the Mount Clemens

burden shifting framework is irrelevant and inapplicable.

       Question No. 1 (Liability):

       AT&T objects to the Question No. 1 on page 12 of the Court’s Charge to the Jury because

it fails to ask the jury whether Plaintiff has proved each of the three disputed elements of her claim:

(1) she performed work without compensation; (2) that unpaid work occurred in a week in which

she worked more than 40 hours; and (3) AT&T knew or should have known that she was working

more than 40 hours in that week without pay. See Harvill v. Westward Commc’ns, L.L.C., 433

F.3d 428, 441 (5th Cir. 2005); Fairchild v. All Am. Check Cashing, Inc., 815 F.3d 959, 964–65

(5th Cir. 2016); Newton v. City of Henderson, 47 F.3d 746, 748 (5th Cir. 1995); Wilson v. Navika

Capital Grp., LLC, No. 4:10-CV-1569, 2014 WL 223211, at *9 (S.D. Tex. Jan. 17, 2014). To

ensure the jury properly considers whether Plaintiff has satisfied her burden with respect to each

of these elements, Defendant proposes that this question be split into subparts: (a) has Plaintiff


DEFENDANT’S OBJECTIONS TO THE COURT’S JURY CHARGE – PAGE 7
  Case 3:18-cv-01145-X Document 298 Filed 08/21/20                    Page 8 of 9 PageID 9061



proved by a preponderance of the evidence that she performed work in excess of 40 hours in a

workweek without pay? And if so, (b) has Plaintiff proven by a preponderance of the evidence

that Defendant knew or should have known that Plaintiff worked in excess of 40 hours in a

workweek without being paid for such time? See Final Jury Charge, Carman v. Meritage Homes

Corp. et al., 2014 WL 9963454 (S.D. Tex. May 22, 2014) (Question 1: “Do you find from a

preponderance of the evidence that Angela Carman worked off-the-clock hours that exceeded 40

hours in a workweek?” Question 2: “Do you find from a preponderance of the evidence that

Meritage knew or should have known that Angela Carman worked off-the-clock hours that

exceeded 40 hours in a workweek?”); See also Defendant’s Amended Proposed Jury Questions 1

and 2 (Dkt. No. 271), at 25.

       AT&T also objects to this question because it does not even specify these different

elements within the same question. The fact that the question omits any mention of knowledge

may mislead the jury into believing that it is not required to find knowledge to answer the question

in favor of Plaintiff. A jury studying the language of the question would look in vain for any

indication of whether knowledge was a part of the answer to this question. Accordingly, AT&T

objects to the failure of the question to specifically and explicitly incorporate actual or constructive

knowledge into the question (e.g., “Has Plaintiff proved by a preponderance of the evidence that

she performed work in excess of 40 hours in a workweek without pay and that Defendant knew,

or should have known, that Plaintiff had performed work in excess of 40 hours in a workweek

without pay?”).




DEFENDANT’S OBJECTIONS TO THE COURT’S JURY CHARGE – PAGE 8
 Case 3:18-cv-01145-X Document 298 Filed 08/21/20              Page 9 of 9 PageID 9062



       Dated: August 21, 2020                     Respectfully submitted,

                                                  /s/ Ashley Johnson

                                                  Ashley E. Johnson
                                                    TX Bar No. 24067689
                                                  Andrew P. LeGrand
                                                    TX Bar No. 24070132
                                                  Karl G. Nelson
                                                    TX Bar No. 14900425
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  2001 Ross Avenue, Suite 2100
                                                  Dallas, TX 75201
                                                  Tel: (214) 698-3100
                                                  Fax: (214) 571-2900
                                                  KNelson@gibsondunn.com
                                                  AJohnson@gibsondunn.com
                                                  ALeGrand@gibsondunn.com

                                                  COUNSEL FOR DEFENDANT AT&T




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of August, 2020, a true and correct copy of the

foregoing document was served upon all counsel of record via the Court’s ECF system.



                                                  /s/ Ashley E. Johnson
                                                   Ashley E. Johnson




DEFENDANT’S OBJECTIONS TO THE COURT’S JURY CHARGE – PAGE 9
